Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims presented have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 19, 29-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [US PGPUB 20180024594] (hereinafter Park).

Regarding claim 1, Park teaches a flexible display apparatus, comprising:
a glass substrate (Para 41) including a flat surface (in region F, Fig. 1b) and a glass etching surface (region C1 and/or C2) that is curved from which the flat surface is partially removed (Fig. 1b; it should be noted that a “product by process claim” is directed to the product per se, no matter how actually made); and
a flexible display panel (110, Para 37) including a bending portion (in region C1 and/or C2) on the glass etching surface (Fig. 1b) and a plane display portion (in region F) on the flat surface of the glass substrate (Fig. 1b),
wherein the glass etching surface has an inverse tapered shape adjacent to a rear surface of the flexible display panel (Fig. 1b),
wherein the glass substrate includes a flat rear surface (Fig. 1B),
wherein at least a portion of the curved glass etching surface is over at least a portion of the flat rear surface (Fig. 1b).
In the embodiment of Fig. 1b, Park does not specifically disclose wherein a thickness of the plane display portion is the same as a thickness of the bending portion.
Referring to Figs. 2-3 of Park, Park teaches an alternate exemplary of flexible display 110, wherein a thickness of the plane display portion is the same as a thickness of the bending portion (Fig. 2-3).
In view of such teaching according to Fig. 2-3 of Park, it would have been obvious to a person having ordinary skills in the art to combine the embodiments of Fig. 1b and 2 or 1b and 3 based on the rationale of simple substitution of one known element with a suitable another to obtain predictable results (MPEP 2143).

Regarding claim 2, the modified device of Park particularly in view of the embodiment of Fig. 2, Park teaches a flexible display apparatus wherein the flexible display panel further includes:
a flexible substrate (112A/113A, Para 54) having a plane support portion directly on the flat surface of the glass substrate and a bending support portion bent from the plane support portion in a curved shape and on the glass etching surface of the glass substrate (Fig. 1b/2); and
a pixel array portion (at least portion of the mobile device of Fig. 1a extending from the center of the device to the edges) having the plane display portion on the plane support portion and a bending display portion on the bending support portion (Fig. 1b/2), 
wherein the bending portion includes the bending support portion and the bending display portion (Fig. 1/2b).

Regarding claim 3, the modified device of Park particularly in view of the embodiments of Fig. 2-3, Park teaches a flexible display apparatus wherein the glass substrate further includes:
a first panel support portion (left portion of substrate 10 in region C1, Fig. 1b) having a first glass etching surface on a first edge portion of the glass substrate parallel with a first direction (Fig. 1b/2 or 1b/3); and
a second panel support portion (right portion of substrate 10 in region C1, Fig. 1b) having a second glass etching surface on a second edge portion of the glass substrate parallel with the first edge portion (Fig. 1b/2 or 1b/3).

Regarding claim 4, the modified device of Park particularly in view of the embodiment of Fig. 2, Park teaches a flexible display apparatus wherein the flexible display panel further includes:
a flexible substrate having a plane support portion directly on the flat surface of the glass substrate (Fig. 1b/2), a first bending support portion (portion 112A/113A in region C1, Fig. 1b/2) on the first panel support portion (Fig. 1b/2), and a second bending support portion (portion 112A/113A in region C2, Fig. 1b/2) on the second panel support portion (Fig. 1b/2); and
a pixel array portion (at least portion of the mobile device of Fig. 1a extending from the center of the device to the edges) having the plane display portion on the plane support portion, a first bending display portion on the first bending support portion, and a second bending display portion on the second bending support portion (Fig. 1a/1b/2).

Regarding claim 19, the modified device of Park teaches a flexible display apparatus further comprising a radiation member (not shown) attached to a rear surface of the glass substrate (in view of the device being a smartphone, Para 37, Fig. 1a).

Regarding claim 29, the modified device of Park teaches a flexible display apparatus wherein the at least a portion of the flat rear surface is directly below the at least a portion of the curved glass etching surface (Fig. 1b).

Regarding claim 30, the modified device of Park teaches a flexible display apparatus wherein a flatness of the flat rear surface extends from a first edge of the glass substrate to a second edge of the glass substrate (Fig. 1b).

Regarding claim 33, the modified device of Park teaches a flexible display apparatus wherein the flat surface and the curved glass etching surface directly contact each other where the flat surface and an axis of the curved glass etching surface are perpendicular to one another (Fig. 1b).





Claims 1-4, 19, 21, 24-25 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lu [US PGPUB 20170094039] in view of Park.

Regarding claim 1, Lu teaches a flexible display apparatus (20/100 or 20/100 excluding layer 110, Fig. 1, 2, and 5), comprising:
a glass substrate (20, Para 20) including a flat surface (portion of layer 20 between regions 22, Fig. 5) and a glass etching surface (22, Fig. 5) that is curved from which the flat surface is partially removed (Fig. 5; it should be noted that a "product by process claim" is directed to the product per se, no matter how actually made); and
a flexible display panel (100 or 100 excluding layer 110, Fig. 5) including a bending portion (120, Fig. 5) on the glass etching surface and a plane display portion on the flat surface of the glass substrate (Fig. 5),
wherein the glass etching surface has an inverse tapered shape adjacent to a rear surface of the flexible display panel (Fig. 5),
wherein the glass substrate includes a flat rear surface (surface facing device 10, Fig. 2/5), 
wherein at least a portion of the curved glass etching surface is over at least a portion of the flat rear surface (Fig. 2/5).
Lu does not specifically disclose wherein a thickness of the plane display portion is the same as a thickness of the bending portion.
Referring to Figs. 1b-4 of Park, Park teaches an alternate exemplary structure for flexible display panel 110, wherein a thickness of the plane display portion is the same as a thickness of the bending portion in some embodiments (Fig. 2-3).
In view of such teaching according to Fig. 2-3 of Park, it would have been obvious to a person having ordinary skills in the art to have the invention of Lu comprise the teachings of Park based on the rationale of simple substitution of one known element with a suitable another to obtain predictable results (MPEP 2143).

Regarding claim 2, Lu teaches a flexible display apparatus wherein the flexible display panel further includes:
a flexible substrate (118/119, Fig. 5) having a plane support portion directly on the flat surface of the glass substrate (Fig. 5) and a bending support portion (in region 120, Fig. 5) bent from the plane support portion in a curved shape and on the glass etching surface of the glass substrate (Fig. 5); and
a pixel array portion (portion between curved portion 120, Fig. 5) having a plane display portion on the plane support portion (Fig. 5) and a bending display portion (region 120) on the bending support portion (Fig. 5),
wherein the bending portion includes the bending support portion and the bending display portion (Fig. 5).

Regarding claim 3, Lu teaches a flexible display apparatus wherein the glass substrate further includes:
a first panel support portion having a first glass etching surface on a first edge portion of the glass substrate parallel with a first direction (Fig. 5); and
a second panel support portion having a second glass etching surface on a second edge portion of the glass substrate parallel with the first edge portion (Fig. 5).

Regarding claim 4, Lu teaches a flexible display apparatus wherein the flexible display panel further includes:
a flexible substrate (118/119, Fig. 5) having a plane support portion directly on the flat surface of the glass substrate (Fig. 5), a first bending support portion on the first panel support portion, and a second bending support portion on the second panel support portion; and 
a pixel array portion (portion between curved portion 120, Fig. 5) having a plane display portion on the plane support portion (Fig. 5), a first bending display portion on the first bending support portion, and a second bending display portion on the second bending support portion (Fig. 5).

Regarding claim 19, Lu teaches a flexible display apparatus further comprising a radiation member (electronic device 10) attached to a rear surface of the glass substrate (Fig. 5).

Regarding claim 21, Lu teaches an electronic device, comprising: 
a cover window (110, Para 33); and 
display module (115, Fig. 5) coupled to the cover window, wherein the display module includes the flexible display apparatus of claim 1 (Fig. 1). 

Regarding claim 24, Lu teaches an electronic device wherein the flexible display apparatus further comprises a radiation member (10, Fig. 5) attached to a rear surface of the glass substrate (Fig. 5).

Regarding claim 25, Lu teaches an electronic device wherein the cover window includes: a front window having a plane shape; and a bending window bent from the front window in a curved shape, and surrounding at least one side of the display module (Fig. 5).

Regarding claim 29, Lu teaches an electronic device wherein the at least a portion of the flat rear surface is directly below the at least a portion of the curved glass etching surface (Fig. 5).

Regarding claim 30, Lu teaches a flexible display apparatus wherein a flatness of the flat rear surface extends from a first edge of the glass substrate to a second edge of the glass substrate (Fig. 5).

Regarding claim 31, Lu teaches a flexible display apparatus wherein: the flat surface is parallel to the flat rear surface;
the flat surface has a first length; and
the flat rear surface has a second length that is longer than the first length (Fig. 5).

Regarding claim 32, Lu teaches a flexible display apparatus wherein:
the flat surface is located between a first portion of the curved glass etching surface and a second portion of the curved glass etching surface (Fig. 5);
the second portion is laterally displaced from the first portion by the flat surface (Fig. 5);
a first end of the first length touches the first portion of the curved glass etching surface (Fig. 5);
a second end of the first length touches the second portion of the curved glass etching surface (Fig. 5); and 
the second length extends from a first edge of the glass substrate to a second edge of the curved glass etching surface (Fig. 5).

Regarding claim 33, Lu teaches a flexible display apparatus wherein the flat surface and the curved glass etching surface directly contact each other where the flat surface and an axis of the curved glass etching surface are perpendicular to one another (Fig. 5).

Allowable Subject Matter
Claims 26-28 are allowed.
Claims 5-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819